Opinion by
Ervin, J.,
This is an appeal by the Pennsylvania Liquor Control Board from the order of the court below denying the board’s petition for the forfeiture of a 1957 Plymouth Belvedere four-door sedan.
*293The opinion of the court below clearly reveals that the forfeiture was refused because of the illegal seizure of the automobile by the police officers. In the case of Com. v. One 1958 Plymouth Sedan (McGonigle), 414 Pa. 540, 201 A. 2d 427, our Supreme Court held that the validity of the seizure is of no moment and that such illegal seizure would not preclude the civil proceeding for the forfeiture of the automobile. We will, therefore, remand this case to the court below so that it may exercise its discretion and determine, after hearing, whether the forfeiture should be allowed.
Eemanded.